McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the district court erred as a matter of law in finding that the no-strike clause set forth in Article II, Clause 5 of the Collective Bargaining Agreement was ambiguous.
Ordinarily, construction of contractual agreements constitutes a question of law. UFCW Local 150 v. Dubuque Packing Co., 756 F.2d 66, 69 (8th Cir.1985) (UFCWLocal 150). The general rule is that interpretation of a contract is for the court and that the contract meaning is to be garnered from the four corners of the document. Atkins v. Hartford Casualty Insurance Co., 801 F.2d 346, 348 (8th Cir.1986) (citing Press Machinery Corp. v. Smith RPM Corp., 727 F.2d 781, 784 (8th Cir.1984)). This rule reflects the sound policy judgment that assigning questions of contract interpretation to the court contributes to the stability and predictability of contractual relations by limiting the power of the trier of fact. See Restatement (Second) of Contracts § 212 comment b (1981).
To further this policy, questions of contract interpretation are also treated as questions of law for purposes of appellate review. Restatement (Second) of Contracts § 212 comment b. As this court has stated, appellate courts “are not required to defer to the interpretation given [to the parties’ collective bargaining agreements] by the district court.” Mackey v. National Football League, 543 F.2d 606, 612 (8th Cir.1976), cert. dismissed, 434 U.S. 801, 98 S.Ct. 28, 54 L.Ed.2d 59 (1977); see Arkansas Rice Growers v. Alchemy Industries, Inc., 797 F.2d 565, 567 (8th Cir.1986) (it is well settled that the construction and legal effect of a contract are questions of law subject to de novo review); Rosebud Sioux Tribe v. A & P Steel, Inc., 733 F.2d 509, 519 (8th Cir.) (the interpretation and construction of written contracts are matters of law within the competence of courts of appeals to review), cert. denied, 469 U.S. 1072, 105 S.Ct. 565, 83 L.Ed.2d 506 (1984); United Auto Workers v. General Electric Co., 714 F.2d 830, 832 (8th Cir.1983) (interpretation of a contract is a matter of law *565and is not therefore subject to the clearly erroneous standard of review by this court); Swanson v. Baker Industries, Inc., 615 F.2d 479, 483 (8th Cir.1980) (the proper construction of a written contract is a question of law to be determined by the court).
The general rules just noted are subject to the one limitation that has been pressed in the present case, i.e., where a contract is deemed ambiguous, the court may weigh extrinsic evidence to aide in its construction. UFCW Local 150, 756 F.2d at 69. The ambiguity exception, however, is tightly bound. Extrinsic evidence is not admissible for the purpose of showing that the parties intended to make an agreement which is inconsistent with the unambiguous words of their written contract. St. Louis Union Trust Co. v. United States, 617 F.2d 1293, 1300 (8th Cir.1980). And a mere difference of opinion as to the proper interpretation does not render the contract ambiguous as a matter of law. Press Machinery Corp., 727 F.2d at 784. Rather, a contract is ambiguous only if the court determines that its words are reasonably susceptible to more than one construction by a person acquainted with all operative usages and knowing all of the circumstances prior to and contemporaneous with the making of the contract. Finally, whether a contract is ambiguous is a question of law to be resolved by the trial court in the first instance and which is subject to review by the appellate court. Motor Carriers Council, Inc. v. Local 600, 486 F.2d 650, 653 (8th Cir.1973). The trial court’s finding of ambiguity is not subject to the clearly erroneous standard of review, but rather is reviewed de novo by the appellate court. Western Contracting Corp. v. Dow Chemical Co., 664 F.2d 1097, 1100 (8th Cir.1981). Stated in pure contract law terms, then, the threshold question in the present case is whether the district court correctly concluded that the no-strike clause in the parties’ collective bargaining agreement is ambiguous and therefore subject to jury interpretation on the basis of extrinsic evidence.
However, to frame the issue solely in these terms ignores the labor law context in which this case arises and the substantive labor law principles that are therefore implicated. Morrell brought this suit under § 301 of the Labor-Management Relations Act of 1947 (LMRA), 29 U.S.C. § 185 (1988). The Supreme Court’s decision in Textile Workers Union of America v. Lincoln Mills of Alabama, 353 U.S. 448, 456, 77 S.Ct. 912, 917, 1 L.Ed.2d 972 (1957) (Lincoln Mills), teaches us that in cases such as this the substantive law to apply is federal law, which the courts must fashion from the policy of our national labor laws. Lincoln Mills, moreover, provides concrete guidance as to how such law is to be fashioned:
The Labor-Management Relations Act expressly furnishes some substantive law. It points out what the parties may or may not do in certain situations. Other problems will lie in the penumbra of express statutory mandates. Some will lack express statutory sanctions but will be solved by looking at the policy of the legislation and fashioning a remedy that will effectuate that policy.
353 U.S. at 457, 77 S.Ct. at 918.
The LMRA expressly furnishes some substantive law that is directly relevant to the issues presented in this case. Specifically, § 7 of that Act, 29 U.S.C. § 157 (1988), generally protects employees who engage in sympathy strikes in support of a lawful, primary strike by another union. See AMCAR Division, ACF Industries, Inc. v. NLRB, 641 F.2d 561, 566 (8th Cir.1981) (AMCAR Division). That protection, to be sure, is not absolute; under § 9 of the LMRA, 29 U.S.C. § 159 (1988), an exclusive bargaining representative can, through collective bargaining, waive such a right on behalf of the employees represented by the union. See id. Nevertheless, the protection of the right to strike has real substance; the Supreme Court has made it clear that it is not proper to
infer from a general contractual provision that the parties intended to waive a [LMRA] statutorily protected right unless the undertaking is ‘explicitly stated.’ More succinctly, the waiver must be clear and unmistakable.
*566Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708, 103 S.Ct. 1467, 1477, 75 L.Ed.2d 387 (1983). And, as this court once stated in a decision which correctly anticipated the holding in Metropolitan Edison,
in the collective bargaining agreement, employees may waive their right to engage in sympathy strikes. Where there is not an express waiver of this right, the evidence of waiver must be clear and unmistakable.
AMCAR Division, 641 F.2d at 566 (citations omitted). Thus, general rules governing contract interpretation and specific statutory rules in the LMRA governing the right to strike tend to intersect.
In a commercial contract case, a showing by the plaintiff that a certain contractual provision may reasonably be read as prohibiting the defendant from acting as he did would be sufficient to establish that the contract is ambiguous. Under Metropolitan Edison, however, that there exists two plausible interpretations of a no-strike clause in a collective bargaining agreement, one permitting sympathy strikes and one prohibiting such strikes, does not establish a legally relevant ambiguity. As a matter of substantive labor law, a collective bargaining agreement which can be plausibly read to prohibit sympathy strikes and also plausibly read to permit such strikes does not constitute a waiver of the statutory right to engage in sympathy strikes. Only an agreement which clearly and unmistakably waives that statutory right constitutes a legally operative waiver and only such an agreement can give rise to a breach of contract claim based on a sympathy strike. Thus, in our case, the threshold question for our review is whether the no-strike clause can reasonably be read to waive in clear and unmistakable terms the right to engage in sympathy strikes. And that question, like any threshold question of contract interpretation, is a determination for this court to make de novo.
In determining whether a contract is ambiguous, and, hence, whether the contract meaning is to be determined by the fact-finder on the basis of extrinsic evidence, the starting point is the language of the contract. The words chosen by the parties are to be given their plain and ordinary meaning as understood by reasonable persons experienced in negotiating the kind of contract in question. Leman Bros. Kuhn Loeb Inc. v. Clark Oil & Refining Corp., 739 F.2d 1313, 1317 (8th Cir.1984) (citing Universal Towing Co. v. United Barge Co., 579 F.2d 1098, 1101 (8th Cir.1978)), cert. denied, 469 U.S. 1158, 105 S.Ct. 906, 83 L.Ed.2d 921 (1985)).
First we note that express no-strike pledges fall into two general categories: (1) unconditional bans on any interference with production during the life of the contract; and (2) conditional bans which permit strikes under certain circumstances. Basic Patterns: Strikes and Lockouts, 2 Collective Bargaining Negotiations and Contracts (BNA) No. 1142, at 77:1 (1987). Over 60% of all no-strike clauses are of the unconditional type and ban any, all or every strike during the life of the contract without qualification and without reference to the arbitration provision of the contract. Id. The clause being considered in this case is not of that type, however. Because the language is so critical to our analysis, it is worth repeating here. Article II, Clause 5 provides:
Provisions having been made by this agreement and local agreements for the peaceful and orderly settlement of any disputes which may arise between company and the union or local union or any employee or employees, it is agreed that during the terms of this agreement there shall be no strike, stoppage, slowdown, or suspension of work on the part of the union or any local union or any union member or lockout on the part of the company on account of such disputes until after the earnest efforts shall be made to settle all such matters in the manner provided in the respective amendments.
By its own terms, this no-strike provision does not obligate workers to refrain from all work stoppages during the life of the contract; rather, it contains a promise not to strike on account of a specified class of disputes, disputes for which provisions *567have been made in the collective bargaining agreement “for ... peaceful and orderly settlement.” And even as to those particular kinds of disputes, the workers are free to strike after an earnest effort has been made to settle in the manner provided in the agreement. Thus, the no-strike provision is expressly linked to and limited by the obligation to settle disputes according to the grievance arbitration clause in the collective bargaining agreement. These words, if defined according to their plain and ordinary meaning as that meaning is understood by experienced, reasonable, labor bargaining-agreement negotiators, simply cannot be read to outlaw sympathy strikes because a sympathy strike, by definition, is not a strike over a dispute that is subject to peaceful and orderly settlement under the provisions of the bargaining agreement between the sympathy strikers and their employer. Rather, the dispute underlying the sympathy strike is always between the employer and a different group of workers and ordinarily arises out of those workers’ efforts to secure a new collective bargaining agreement.
Indeed, it is precisely because a sympathy strike is undertaken in support of a sister union’s effort to negotiate with its employer and because neither the causes nor the issues underlying a sympathy strike are subject to the settlement procedures provided by the contract between the employer and the union conducting the sympathy strike that the Supreme Court has held that sympathy strikes, unlike strikes over arbitrable disputes, are not subject to federal court injunctions. Buffalo Forge Co. v. United Steelworkers of America, 428 U.S. 397, 407-08, 96 S.Ct. 3141, 3147-48, 49 L.Ed.2d 1022 (1976); see Purex Corp. v. Automotive Employees Union, Local 618, 705 F.2d 274, 276-77 (8th Cir.1983). For precisely the same reason, the words of this limited no-strike clause expressly linked to the grievance arbitration procedure cannot be read to even plausibly, let alone clearly and unmistakably, proscribe sympathy strikes. A recent decision of the NLRB lends further support. In Bristol Convalescent Home, Inc., the NLRB held that a no-strike clause which makes specific reference to arbitra-bility
[ijndicates that the no-strike provision is functionally related to arbitration and intended to be in effect only when disputes could be resolved by the arbitration pro-cess_ This apparent relationship between the express no-strike provision and arbitration warrants the inference that the parties intended a narrower limitation on strikes than in cases involving the express no-strike provision that is functionally independent from the arbitration process.
Bristol Convalescent Home, Inc., 293 NLRB No. 73, slip op. at 3 (April 11, 1989).
Here, the no-strike clause does not contain a promise that there shall be no strike whatsoever; rather the clause states only that there shall be no strike on account of a dispute arising between the company and the union until after an earnest effort has been made to settle the disputes in the manner provided in the agreement. Clearly this promise applies only to strikes over arbitrable disputes between the company and the union. This clause cannot be fairly read to apply to situations in which there is no underlying dispute between the company and the union that is subject to being settled in the manner provided in the collective bargaining agreement. Only by distortion of the words in the contract is Morrell able to even argue, let alone persuade a court, that the clause can plausibly be read to constitute a clear and unmistakable waiver of the right to engage in a sympathy strike.
Iowa Beef, relied upon by the majority, is distinct from the case at hand because it involved a general, unconditional no-strike clause, rather than a limited no-strike clause of the type contained in the instant contract. 597 F.2d at 1143-44. In Iowa Beef, the union argued that because of the clear and unmistakable waiver rule and because the union’s promise not to strike was given in return for the employer’s promise to arbitrate contractual disputes arising under the agreement, even the unconditional no-strike clause must be read to be confined sub silentio to arbitrable dis*568putes. Id. at 1145. Although this theory has been rejected by some courts, including the Iowa Beef court, those courts have uniformly made it clear that where a no-strike clause is, in express terms, limited by the arbitration clause, it is presumed “that the employees’ waiver [of the right to strike] is no greater than the employer’s obligation under the arbitration clause.” Pacemaker Yacht Co. v. NLRB, 663 F.2d 455, 458 (3d Cir.1981) (Pacemaker); see United States Steel Corp. v. NLRB, 711 F.2d 772, 777 (7th Cir.1983) (United States Steel). In Pacemaker, the express no-strike clause was in no way limited by its terms to arbitrate disputes. To the contrary, the agreement included one no-strike provision which was clearly intended to bar strikes over arbitrable disputes and another which covered strikes over all other disputes. Pacemaker, 663 F.2d at 456-59. Likewise, in United States Steel, the agreement contained a general, unconditional no-strike clause. 711 F.2d at 778. Rejecting an argument that the general no-strike clause should be limited to strikes over arbitrable disputes, the court nevertheless recognized, “[o]f course in cases where an arbitration clause and an express no-strike clause are closely interwoven, it may be reasonable to infer that the parties intended the two provisions to have the same scope.” Id. at 777. This is such a case. Not only is the no-strike clause in this case “closely interwoven” with the arbitration clause, it also expressly refers only to strikes over arbitrable disputes between the company and the union. As such it cannot reasonably be read as waiving in clear and unmistakable terms the right to engage in sympathy strikes, which are by definition, nonarbitrable disputes.
Finally, the court’s reliance upon the “struck work” clause in the Sioux Falls collective bargaining agreement to negate the plain meaning of the no-strike clause at issue is misplaced. These two clauses deal with qualitatively different labor relation issues and do so in a way which create no conflict whatsoever. Under the LMRA, workers who elect to honor a lawful picket line and do not report to work and do not draw pay are exercising a statutorily protected right. See 29 U.S.C. § 157. Conversely, employees who elect to report to work and to draw their pay do not have any statutory right to refuse to perform struck work, namely, work undertaken for another employer whose workers are on strike. Thus, employers have the right to require their employees to perform such work. See, NLRB v. Electrical Workers, 346 U.S. 464, 476 n. 12, 74 S.Ct. 172, 178 n. 12, 98 L.Ed. 195 (1953); NLRB v. Montgomery Ward & Co., Inc., 157 F.2d 486, 496-97 (8th Cir.1946); Vic Koenig Chevrolet, 263 NLRB 646, 649-50 (1982).
For the reasons given herein, I would reverse the decision entered below and direct that judgment be entered for the unions on Morrell’s claim for damages under the no-strike provision of the collective bargaining agreement. Because that provision does not, as a matter of law, bar sympathy strikes, I would also reverse the district court’s decision vacating the arbitration award.